TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00848-CR



                                 Lou Ann Tompkins, Appellant

                                                  v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
        NO. D-1-DC-11-300196, HONORABLE JON N. WISSER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Lou Ann Tompkins pled not guilty to the charge of murder in a bench trial.

Tex. Penal Code § 19.02(b)(1). The court found appellant guilty of murder and assessed appellant’s

punishment at thirty years imprisonment. Appellant’s appointed attorney has filed a brief concluding

that the appeal is frivolous and without merit.

               Counsel’s brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),

by presenting a professional evaluation of the record and demonstrating that there are no arguable

grounds to be advanced. See Penson v. Ohio, 488 U.S. 75, 80 (1988); Anders, 386 U.S. at 743-44;

High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684,

684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).

Appellant’s attorney sent appellant a copy of the brief and advised her that she had the right

to examine the record and file a pro se brief. See Anders, 386 U.S. at 744; Jackson v. State,
485 S.W.2d 553, 553 (Tex. Crim. App. 1972). Although appellant requested additional time to

file a pro se brief, that time has long since run and no pro se brief has been filed.

               After reviewing the evidence presented to the trial court and the procedures that were

observed, we have found nothing in the record that might arguably support the appeal. We agree

with counsel that the appeal is frivolous and without merit. We grant counsel’s motion to withdraw

and affirm the judgment of conviction.1



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Goodwin and Rose

Affirmed

Filed February 28, 2014

Do Not Publish




       1
           No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the court of criminal appeals, she must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App. P.
68-79 (governing proceedings in the Texas Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date this Court
overrules the last timely motion for rehearing filed. See Tex. R. App. P. 68.2. The petition must be
filed with this Court, after which it will be forwarded to the court of criminal appeals along with the
rest of the filings in the cause. See Tex. R. App. P. 68.3, 68.7. Any petition for discretionary review
should comply with rules 68.4 and 68.5 of the rules of appellate procedure. See Tex. R. App. P.
68.4, 68.5.

                                                  2